Citation Nr: 1018329	
Decision Date: 05/18/10    Archive Date: 06/04/10

DOCKET NO.  04-04 944	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased rating for degenerative joint 
disease with limitation of motion of the lumbar spine, 
currently rated as 20 percent disabling.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel



INTRODUCTION

The Veteran served on active duty from June 1967 to June 
1971. 

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a May 2003 rating decision 
by a Department of Veterans Affairs (hereinafter VA) Regional 
Office (hereinafter RO).  


FINDING OF FACT

By way of a statement signed in April 2010, the Veteran 
withdrew his appeal with respect to the claim for an 
increased rating for degenerative joint disease with 
limitation of motion of the lumbar spine.  


CONCLUSION OF LAW

The criteria for withdrawal of the substantive appeal by the 
Veteran with respect to the claim for an increased rating for 
degenerative joint disease with limitation of motion of the 
lumbar spine are met.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 20.202, 20.204 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn at any time before the Board promulgates a 
decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the 
Veteran or by the authorized representative. 38 C.F.R. § 
20.204.  

A statement signed by the Veteran in April 2010 withdrew his 
claim for an increased rating for degenerative joint disease 
with limitation of motion of the lumbar spine.  Hence, there 
remain no allegations of errors of fact or law for appellate 
consideration with respect to this claim.  Accordingly, the 
Board does not have jurisdiction to review the appeal with 
respect to this issue and it is dismissed.


ORDER

The claim for entitlement to an increased rating for 
degenerative joint disease with limitation of motion of the 
lumbar spine is dismissed.   


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


